Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of Blaise Chijioke Iwuogo. Iwuogo admits that his entry of a guilty plea to a felony will constitute a violation of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d) and requests that this Court accept the voluntary surrender of his license, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f). Iwuogo has waived any right or claim of confidentiality and all rights to any hearings and procedural notifications, rejections and exceptions provided by Part IV of the Bar Rules. The State Bar has no objection to the acceptance of Iwuogo’s petition.
*199Decided November 30, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
John R. Burdges, for Iwuogo.
In his petition, filed September 29, 2000, Iwuogo admits that he will plead guilty to one count of conspiracy to commit mail fraud, a felony in violation of 18 USC § 371, and that his entry of the guilty plea will constitute a violation of Standard 66 of Bar Rule 4-102 (d). In its reply, filed October 2, 2000, the State Bar asserts that Iwuogo has entered his plea; that the trial court has accepted the plea; and that the interests of the Bar and the public would be best served by the acceptance of Iwuogo’s Petition for Voluntary Surrender of License.
We have reviewed the record and agree to accept Iwuogo’s petition for voluntary surrender of his license to practice law in this State. The name of Blaise Chijioke Iwuogo is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Iwuogo is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.